DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-15 are pending and have been examined, where claims 1-15 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting (DP) rejection(s) is/are necessary. The examiner examined issued patents, 10706542, 10529072 and 10109052 and determined no double patenting rejection is required. Note: the claims in 10529072 is the closest in scope to the claims in the current application but DP is not required. 
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-15 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating at least one probability map of one or more cellular structures within the test image based on the fully connected layer, wherein a color unmixing operation is applied to obtain a specific color channel of the test image, and the plurality of connections of the convolving and subsampling operations are configured based on potential biological information of the detected structure within the specific color channel of the test image” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing 
V.	The PCT application, PCT/EP2015/061226, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-15 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

Chen “Deep Learning Based Automatic Immune Cell Detection for Immunohistochemistry Images” discloses a computer-implemented method comprising:
extracting a patch extracted from a test image (see figure 1 below, plurality of patches are extracted from testing images, see rectangular shapes that are extracted), the patch being generated around a candidate location of a detected structure in the test image, wherein the 

    PNG
    media_image1.png
    738
    1069
    media_image1.png
    Greyscale
;
convolving and subsampling regions of the patch to generate a plurality of connections, until a fully connected layer is derived (see figure 3, all for classification CNNs requires a fully connected layer to perform the classification process, convolutional layer is connected to the fully connected layer):

    PNG
    media_image2.png
    300
    897
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    310
    664
    media_image3.png
    Greyscale
;
wherein a color unmixing operation is applied to obtain a specific color channel of the test image, and the plurality of connections of the convolving and subsampling operations are configured based on potential biological information of the detected structure within the specific color channel of the test image (see figure 5 below):

    PNG
    media_image4.png
    229
    602
    media_image4.png
    Greyscale
.
However, Chen does not qualify as a prior art because its publication date, September 2014, is after the earliest priority date of the current application, May 2014.


Amin (Title: “Brain Tumor classification based on DWT fusion of MRI sequences using convolutional neural network”) discloses a computer-implemented method comprising: obtaining a training image of a biological specimen (see figure 2, the input sequence); obtaining a label for a biological structure in the biological specimen, wherein the label provides an identity and locator of the cellular structure, and the locator provides the location of the biological structure within the training image (see figure 1, lesion enhancement and segmentation with marking and annotating of the tumor, which indicates location with the training image); identifying the image patch and the label as a ground truth (see figure 4, c showing patch is extracted); and training a convolutional neural network model based on the ground truth (see section 4.2, second paragraph “CNN model was trained on BRATS 2018 dataset …”).
Rabinovich (US 2007/0053573) discloses separating, using color deconvolution, the training image into a plurality of color channels (see paragraph 38, current approach to this separation is called Color Deconvolution); and extracting an image patch around the location of the biological structure from each color channel of the plurality of color channels (see color channels in figure 3 and figure 4 are extracted from figure 2). 
Amin also discloses wherein the locator includes coordinates or selected pixel or pixels of a center or centroid of the biological structure (see figure 4c, the patch is center around tumor).
Amin also discloses wherein the locator is centered or substantially centered within the image patch, and wherein a size of the image patch corresponds to a size of the biological structure 

    PNG
    media_image5.png
    710
    752
    media_image5.png
    Greyscale

Amin also discloses generating a trained convolutional neural network model for the biological structure based on the training of the convolutional neural network with the ground truth (see figure 5, segmentation images are the ground truth).
Rabinovich also discloses plurality of color channels comprise at least a cellular structure channel and a background image structure channel (see color channels in figure 3 and figure 4 are extracted from figure 2). 

Rabinovich also discloses wherein the biological specimen is stained with a plurality of stains and each color channel of the plurality of color channels corresponds to a different stain from the plurality of stains used to stain the biological specimen (see paragraph 26, a slide stained with a non-specific dye and an immunohistochemical dye, each dye having a different color). 
However, Amin does not qualify as a prior art. There are plenty of art regarding Convolutional Neural Network after 2015 (will be cited in reference cited) however, the priority date is 5/23/14. 

Masci (Titled: Steel Defect Classification with Max-Pooling Convolutional Neural Networks) discloses a Max-Pooling Convolutional Neural Network approach for supervised steel defect classification, which includes convolutional layers, pooling layer and fully connected layer. 

    PNG
    media_image6.png
    279
    622
    media_image6.png
    Greyscale

Masci, qualifying prior art reference, obtains steel defect image are not biological specimen image. 



    PNG
    media_image7.png
    749
    478
    media_image7.png
    Greyscale



Xie (titled: “Automatic segmentation of dermoscopy images using self-generating neural network seeded by genetic algorithm) discloses obtaining a training image of a biological specimen (see figure 7); obtaining a label for a biological structure in the biological specimen (see page 1014, first column, below equation 2, n samples are labeled), but is silent in disclosing wherein the label provides an identity and locator of the cellular structure, and the locator provides the location of the biological structure within the training image; extracting an image patch around the location of the biological structure (see figure 8), but is not from each color channel of the plurality of color channels; identifying the image patch and the label as a ground truth (see figure 7, the patches are highlighted); and training a neural network model based on the ground truth (see 2. Self-generating neural network), but is silent in disclosing training a convolutional neural network model based on the ground truth:
 
    PNG
    media_image8.png
    574
    808
    media_image8.png
    Greyscale

 
    PNG
    media_image9.png
    195
    403
    media_image9.png
    Greyscale





Rabinovich, Miller, Masci and Xie, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 8 and 15.  For the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/9/21